Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a supervisor for the employer, an eyeglass frame manufacturer. After the employer cautioned claimant to increase production or face demotion, claimant *824resigned. We find that substantial evidence supports the Board’s finding that claimant’s resignation from employment was voluntary and without good cause.
Cardona, P. J., Mikoll, White, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.